Citation Nr: 1008821	
Decision Date: 03/09/10    Archive Date: 03/17/10

DOCKET NO.  08-19 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for diabetes 
mellitus (referred to hereinafter as "diabetes").


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

S. Flot, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1972 to 
December 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

For the reasons set forth below, the Veteran's application to 
reopen a claim of entitlement to service connection for 
diabetes must be remanded.  Although the Board sincerely 
regrets the additional delay, a remand is necessary to ensure 
that there is a complete record upon which to decide the 
Veteran's claim so that he is afforded every possible 
consideration.

The Veteran contends that his diabetes was caused by his 
exposure to herbicides while serving on active duty in Guam 
in 1973.  He identifies several potential sources of his 
alleged exposure.  First, the Veteran indicates that he 
worked on a flight line in close vicinity to where Agent 
Orange was loaded onto aircraft for use in Vietnam.  Second, 
he reports that crewmen would report to the building he 
worked in after they made "bombing runs" in Vietnam.  
Third, the Veteran states that an airplane returning from 
Vietnam exploded as it approached the runway to land.  See 
Veteran's Statements dated October 2003 and March 2006.

VA has a duty to assist the Veteran in the development of his 
claim.  See 38 U.S.C.A. § 5103A (West 2002 and Supp. 2009); 
38 C.F.R. § 3.159 (2009).  As part of this duty, VA must 
follow the evidentiary procedures located in the VA 
Adjudication Procedure Manual (Manual or M21-1MR) that are 
applicable to the Veteran's claim.  See Campbell v. Gover, 14 
Vet. App. 142, 144 (2000) (holding that VA was obligated to 
comply with pertinent Manual provisions and remanding for 
such compliance); Patton v. West, 12 Vet. App. 272, 282 
(1999) (holding that the Board failed to satisfy its duty to 
assist when it failed to remand for compliance with the 
evidentiary development called for in M21-1MR).

The evidentiary development procedures in M21-1MR, Part IV, 
Subpart ii, Chapter 2, Section C, Paragraph 10.n apply when 
the Veteran alleges exposure to herbicides in a location 
other than Vietnam, Thailand, or the demilitarized zone in 
Korea.  The RO first is directed to ask the Veteran for the 
approximate dates, location, and nature of his alleged 
exposure.  If the Veteran timely responds within 30 days, 
then the RO is instructed to email the Veteran's description 
of his alleged exposure to the Compensation and Pension (C&P) 
Service and request a review of the Department of Defense 
inventory of herbicide operations to determine whether 
herbicides were used as alleged.  If the C&P Service does not 
confirm that herbicides were used as alleged, or if the 
Veteran did not provide timely information regarding his 
exposure, the RO shall refer the case to the Joint Services 
Records Research Center.

The claims file contains a response from the National 
Personnel Records Center that there is no record of the 
Veteran being exposed to herbicides while in service.  
However, there is no indication that VA complied with the 
prescribed Manual procedures.  The Veteran's claim therefore 
must be remanded to the RO so that this required evidentiary 
development may be performed.

Accordingly, the case is REMANDED for the following action:

1.  Comply with the evidentiary 
development procedures in M21-1MR, Part 
IV, Subpart ii, Chapter 2, Section C, 
Paragraph 10.n as cited in the 
narrative section of this remand.

2.  Review the Veteran's claims file 
and undertake any additional 
development indicated, to include 
obtaining and associating with the 
claims file any additional pertinent 
records identified by the Veteran 
during the course of this remand, 
and/or affording the Veteran an 
appropriate VA examination.

3.  Thereafter, readjudicate the 
Veteran's claim.  If the benefit sought 
on appeal is not granted, the Veteran 
and his representative should be 
provided with a supplemental statement 
of the case and afforded a reasonable 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


